Court of Appeals, State of Michigan

                                            ORDER
                                                                         Amy Ronayne Krause
Timothy Copacia v Martin Ginzinger                                        Presiding Judge

Docket No.   323924                                                      David H. Sawyer

LC No.       2014-138581 -CK                                             Cynthia Diane Stephens
                                                                          Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued April 19, 2016, is hereby VA CA TED . A new opinion is attached to this order.




                      A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                               SEP 20 2016
                                     Date